Citation Nr: 1104234	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional Office 
(RO), which reopened the claims of entitlement to service 
connection for peripheral neuropathy of the bilateral upper and 
lower extremities, to include as secondary to service-connected 
diabetes mellitus, type II, but denied the claims on the merits.  
The Board, however, must initially determine whether the Veteran 
has presented new and material evidence sufficient to reopen the 
previously denied claims of service connection.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened; and there is no 
prejudice to the appellant's ability to present the case when the 
Board addresses the issue of whether the claim should be reopened 
rather than addressing the reopened claim on the merits.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The 
Board has therefore listed the issues on the title page 
accordingly.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The claims of entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, to include as secondary to service-connected 
diabetes mellitus, type II, were denied in an October 2006 rating 
decision.

3.  The evidence received since the October 2006 rating decision 
was not previously of record and relates to an unestablished fact 
necessary to substantiate the claims of entitlement to service 
connection for peripheral neuropathy of the bilateral upper and 
lower extremities, to include as secondary to service-connected 
diabetes mellitus, type II.

4.  The competent and probative medical evidence of record does 
not demonstrate a current diagnosis of peripheral neuropathy of 
the bilateral upper extremities.  

5.  Competent evidence of a nexus between service and peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to service-connected diabetes mellitus, type II, is not 
of record.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the claims of 
entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities, to include as 
secondary to service-connected diabetes mellitus, type II, is 
final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 
20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the August 
2008 rating decision and the claims of entitlement to service 
connection for peripheral neuropathy of the bilateral upper and 
lower extremities, to include as secondary to service-connected 
diabetes mellitus, type II, are reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010). 

3.  Peripheral neuropathy of the bilateral upper extremities was 
not incurred in or aggravated by active service, nor is it 
secondary to service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).   

4.  Peripheral neuropathy of the bilateral lower extremities was 
not incurred in or aggravated by active service, nor is it 
secondary to service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by a June 2008 letter.  In this letter, VA informed the 
Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

VCAA notice must include the bases for the denial in the prior 
decision and VA must respond with a notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  See Evans v. Brown, 9 
Vet. App. 273, 282 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified basis 
for the last final disallowance).  The Veteran has been apprised 
of the information necessary to reopen his claims of entitlement 
to service connection for peripheral neuropathy of the bilateral 
upper and lower extremities in the June 2008 letter.          

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the June 
2008 letter also included the type of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.    

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection 
with the current appeal, VA has obtained the Veteran's service 
treatment records and the Veteran was provided VA examinations in 
connection with his claims in August 2006 and August 2008.  The 
examiners noted the Veteran's medical history, reviewed the 
claims file, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  All obtainable 
evidence identified by the Veteran relative to these claims on 
appeal has been obtained and associated with the claims file.  
The Board notes that the VA examination reports are probative.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims of entitlement to service connection 
for peripheral neuropathy of the bilateral upper and lower 
extremities, to include as secondary to service-connected 
diabetes mellitus, type II.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. 
§ 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

A.  New and Material Evidence

The Veteran seeks to reopen his service connection claims for 
peripheral neuropathy of the bilateral upper and lower 
extremities, to include as secondary to service-connected 
diabetes mellitus, type II.  In an October 2006 rating decision, 
the Veteran was denied service connection for the claims on 
appeal as there was no evidence of record indicating the Veteran 
had a current disability of peripheral neuropathy of the 
bilateral upper or lower extremities.  This decision was not 
appealed and thus subsequently became final.  38 U.S.C.A. 
§ 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 
(2010). 

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
is defined as existing evidence not previously submitted to VA, 
and material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence submitted 
since the last final disallowance of the appellant's claim on any 
basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995). 

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen the claims.  For 
the reasons discussed below, the evidence is new and material, 
and his claims on appeal are reopened for adjudication on the 
merits.

The Veteran submitted an August 2008 VA examination report.  The 
Board notes that this evidence is new in that it was not 
previously submitted at the time of the October 2006 rating 
decision and is not cumulative or redundant of evidence already 
of record because it reports and discusses the Veteran's 
neurological system pertaining to the upper and lower extremities 
that could be attributable to his service-connected diabetes 
mellitus, type II.  At the VA examination, the Veteran reported 
having noticeable numbness and tingling in his hands, calves, and 
feet for the last seven to eight years.  The examiner completed a 
sensory function report for the Veteran's bilateral upper and 
lower extremities and noted no documentation of diabetic 
retinopathy or nephropathy.  He also noted that the Veteran's 
symptoms of peripheral neuropathy began many years prior to his 
diagnosis of diabetes mellitus, type II.   

Because the newly submitted evidence provides further detail 
about the Veteran's peripheral neuropathy of the bilateral upper 
and lower extremities and is potentially related to the Veteran's 
service-connected diabetes mellitus, type II, it is material 
because it bears directly and substantially upon the specific 
matter under consideration.  Additionally, this evidence, by 
itself or in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claims of 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities, to include as secondary to service-
connected diabetes mellitus, type II.      

For the reasons stated above, the Board finds that the newly 
submitted evidence to be both new and material.  Having submitted 
new and material evidence, the Veteran's claims on appeal are 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).

B.  Service Connection for Peripheral Neuropathy

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110 (West Supp. 2010).  Service connection for other 
organic diseases of the nervous system, to include neuropathy, 
may be granted if manifests to a compensable degree within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1133, 1137 (West Supp. 2010); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (2010).  Service connection may also 
be granted for any disease after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).
  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2010).

A Veteran, who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a certain listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii) (2010); McCartt v. West, 12 Vet. 
App. 164, 166 (1999).

Effective August 31, 2010, where a Veteran was exposed to an 
herbicide agent during active military, naval, or air service in 
the Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease during 
service: chloracne, or any other acneform disease consistent with 
chloracne; type II diabetes (also known as Type II diabetes 
mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic 
heart disease, including, but not limited to, acute, subacute, 
and old myocardial infarction, atherosclerotic cardiovascular 
disease, including coronary artery disease (including coronary 
spasm) and coronary bypass surgery, and stable, unstable, and 
Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; 
Parkinson's disease; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea); all 
chronic B-cell leukemias (including, but not limited to, hairy-
cell leukemia and chronic lymphocytic leukemia); or soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [NOTE 
(3): For purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease.]  

The aforementioned diseases shall become manifest to a degree of 
10 percent or more anytime after service, except that chloracne, 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  For 
purposes of this section, the term, "herbicide agent" means a 
chemical or an herbicide used in support of the United States and 
Allied Military Operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii) 
(2010).  Service in the Republic of Vietnam includes service in 
the waters offshore or service in other locations if the 
conditions of service include duty or visitation in the Republic 
of Vietnam.  38 U.S.C.A. § 501 (West Supp. 2010); 38 C.F.R. 
§§ 3.307, 3.313 (2010).

At the outset, the Board notes that the above-described Agent 
Orange presumption applies only to Veterans whose service 
included on land duty or visitation in the Republic of Vietnam.  
In this case, according to the Veteran's DD Form 214, he served 
in Vietnam from May 6, 1971 to January 14, 1972.  There is no 
objective evidence of record indicating the Veteran was not 
exposed to herbicides during service, thus the Board finds that 
the Agent Orange presumption applies.  However, there is also no 
objective evidence of record that peripheral neuropathy of the 
bilateral upper or lower extremities became manifest to a degree 
of 10 percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent during service.  
See 38 U.S.C.A. § 1116 (West Supp. 2010); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2010).  Therefore, there is no basis to grant 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities on a presumptive basis.   

The U.S. Court of Appeals for the Federal Circuit has also held 
that when a claimed disorder is not included as a presumptive 
disorder, direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact 'incurred' during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In order for service connection to be granted on a secondary 
basis, three elements must be present: a current disability, a 
service-connected disability, and a medical nexus.  38 C.F.R. 
§ 3.310(a) (2010).  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  


When aggravation of a Veteran's non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 Fed. 
Reg. 52744 (2006).  The amendment sets forth language requiring 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence created 
before the onset of aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board finds that the record also presents no basis to grant 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities on either a direct basis or as 
secondary to service-connected diabetes mellitus, type II, as 
discussed below.

In a July 2006 informal claim for VA compensation benefits, via a 
VA Form 21-4138, the Veteran sought service connection for his 
claimed peripheral neuropathy of both his hands and feet.  In a 
June 2008 informal claim to reopen, via a VA Form 21-4138, the 
Veteran reported that his feet are numb all the time with little 
feeling in some of his toes and often "fall asleep" and 
especially after sitting for a long period of time.  Moreover, 
when climbing only a few steps, his feet and calves become very 
tired and he experiences tingling and numbness.  Moreover, in a 
November 2008 notice of disagreement (NOD), the Veteran asserted 
that he was diagnosed with diabetes mellitus, type II before he 
started having symptoms of peripheral neuropathy.  The Veteran 
contends that service connection is warranted for peripheral 
neuropathy of the bilateral upper and lower extremities, to 
include as secondary to service-connected diabetes mellitus, type 
II.
Review of the Veteran's service treatment records reflects no 
complaints, treatment, or diagnosis for peripheral neuropathy of 
the bilateral upper or lower extremities.  Upon discharge from 
service, a March 1972 separation examination report documents the 
Veteran's upper and lower extremities as normal, as well as the 
Veteran's statement that he had "no medical problems when in 
service."  

Next, review of the post service treatment records reveal that 
the Veteran was formally diagnosed with diabetes mellitus, type 
II, in a May 2006 VA examination.  In August 2006, the Veteran 
underwent a VA examination, in which the examiner found 
insufficient medical evidence to confirm the presence of 
peripheral neuropathy of the bilateral upper and lower 
extremities.  VA outpatient treatment records dated from November 
2006 to October 2008 are silent as to any complaints, treatment, 
or diagnosis of peripheral neuropathy of the bilateral upper or 
lower extremities.  Most recently, the Veteran underwent a second 
VA examination in August 2008 to determine whether his claims of 
peripheral neuropathy of the bilateral upper and lower 
extremities are related to his service-connected diabetes 
mellitus, type II.  

	1.  Bilateral Upper Extremities

At the August 2008 VA examination, the Veteran reported having 
noticeable numbness and tingling in his hands for the last seven 
to eight years.  After conducting the physical examination, the 
examiner reported normal sensory function in the Veteran's right 
and left hands and no diagnosis of the upper extremities was 
made.  

Here, the Board finds that there is a lack of competent and 
probative medical evidence that the Veteran has peripheral 
neuropathy of the bilateral upper extremities.  Therefore, the 
evidence of record is void of any medical treatment or diagnosis 
for this claimed disorder.

The Veteran was informed in a June 2008 VCAA letter that he must 
have evidence of a current disability for his claimed peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus, type II.  He 
has not presented any such evidence nor has he provided any 
information as to where VA could obtain such evidence.  Since 
there is no competent medical evidence of any current 
"disability," service connection cannot be granted.  See Chelte 
v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The Board is aware of the Veteran's belief and does not doubt his 
sincerity that he has peripheral neuropathy of the bilateral 
upper extremities.  However, although the Veteran is competent to 
describe symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an opinion on 
a medical matter, including rendering a diagnosis of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Furthermore, the 
question of causation, in this case, involves a complex medical 
issue that the Veteran is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In January 2009, the Veteran's representative submitted internet 
treatise information regarding peripheral neuropathy.  Medical 
articles or treatises can provide important support when combined 
with an opinion of a medical professional if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the medical article submitted is generic in nature and 
was not accompanied by the opinion of any medical expert showing 
a current diagnosis of bilateral upper extremity peripheral 
neuropathy and linking peripheral neuropathy to service or his 
service-connected diabetes mellitus.  Thus, that evidence is 
insufficient to establish the required medical nexus opinion for 
causation.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to service-connected 
diabetes mellitus, type II.  See Gilbert, 1 Vet. App. at 55.

	2.  Bilateral Lower Extremities

At the August 2008 VA examination, the Veteran reported having 
noticeable numbness and tingling in his calves and feet for the 
past seven to eight years and gets a lot of cramps and charley 
horses in his toes.  After conducting the physical examination, 
the examiner reported absent vibration at the great toe, normal 
pain, decreased light touch and unclear affected nerves in the 
Veteran's bilateral lower extremities.  The Veteran was diagnosed 
with peripheral neuropathy of the bilateral lower extremities and 
scored greater than 2.0 on a Michigan Neuropathy Screening test.  
Nonetheless, the examiner opined that it is less likely as not 
that the Veteran's current condition is a result of his service-
connected diabetes mellitus, type II.  He found no documentation 
that the Veteran had diabetic retinopathy or nephropathy and the 
Veteran's symptoms of peripheral neuropathy of the bilateral 
lower extremities began many years prior to his diagnosis of 
diabetes mellitus, type II.  Moreover, he noted that the 
Veteran's current disorder is not worsened or aggravated by 
service-connected diabetes mellitus, type II, because the 
diabetes is currently under adequate control.   

The Board notes that the VA examination mentioned above does not 
etiologically relate the Veteran's peripheral neuropathy of the 
bilateral lower extremities to service-connected diabetes 
mellitus, type II.  Since there is no nexus between service-
connected diabetes mellitus, type II, and the current disability, 
service connection cannot be granted on a secondary basis.  

The Board has carefully considered the Veteran's contentions that 
his peripheral neuropathy of the bilateral lower extremities 
predated his diagnosis of diabetes mellitus, type II; therefore, 
service connection is warranted on a secondary basis.  However, 
although the Veteran is competent to describe symptoms observable 
to a lay person, he is without the appropriate medical training 
and expertise to offer an opinion on a medical matter, including 
the diagnosis of a specific disability.  See Bostain, 11 Vet. 
App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also 
Routen, 10 Vet. App. at 186 ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Additionally, the Board emphasizes that the Veteran was diagnosed 
with diabetes mellitus, type II, in a May 2006 VA examination 
report and the Veteran reported experiencing symptoms of 
peripheral neuropathy for the past seven to eight years at the 
August 2008 VA examination, which predates his diagnosis of 
diabetes mellitus, type II.  Furthermore, the question of 
causation, in this case, involves a complex medical issue that 
neither the Veteran nor his representative is competent to 
address.  Jandreau, 492 F.3d at 1372.  

As noted above, in January 2009, the Veteran's representative 
submitted internet treatise information regarding peripheral 
neuropathy.  However, the medical article submitted is generic in 
nature and was not accompanied by the opinion of any medical 
expert linking peripheral neuropathy to service or his service-
connected diabetes mellitus.  Thus, that evidence is insufficient 
to establish the required medical nexus opinion for causation.  
See Mattern; Wallin, Sacks.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as secondary to service-connected 
diabetes mellitus, type II.  See Gilbert, 1 Vet. App. at 55.


(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities, to include as 
secondary to the service-connected diabetes mellitus, are 
reopened; and to that extent only, the appeal is granted.

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities, to include as secondary to 
service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities, to include as secondary to 
service-connected diabetes mellitus, type II, is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


